Citation Nr: 1600813	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  07-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected left knee disability.
 
2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.
 
3.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected left knee disability.
 
4.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected left knee disability.
 
5.  Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected left knee disability.
 
6.  Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected left knee disability.
 
7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to December 1988 and from March 1992 to October 1994, with his last DD Form 214 noting 15 years and 27 days total prior active service.

These matters came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Board reopened the claim of entitlement to service connection for a back disorder and remanded that claim along with the other claims for further development.  The issues were remanded, again, in March 2013 for further development.

The issues of entitlement to an increased rating for migraine headaches, whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a sinus disorder and respiratory problems claimed as an undiagnosed illness, and entitlement to service connection for rhinitis and gastroesophageal reflux disease (see 04/25/2012 VBMS entry, VA 21-4138 Statement in Support of Claim) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for right knee and bilateral hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 5, 2015 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran to withdraw his appeal with regard to entitlement to a TDIU.  

2.  The evidence of record is against a finding that a chronic back disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service, and is not otherwise caused by or aggravated by a service-connected disability.

3.  The evidence of record is against a finding that a right ankle disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service, and is not otherwise caused by or aggravated by a service-connected disability.

4.  The evidence of record is against a finding that a left ankle disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service, and is not otherwise caused by or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of entitlement to a TDIU and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  06/11/2015 VBMS entry, VA 21-4138 Statement in Support of Claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in February 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  In March 2006, the Veteran was sent a letter regarding the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the back and bilateral ankle service connection claims, to include substantial compliance with the Board Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was afforded VA examinations in January 2011 and September 2014 and etiological opinions were proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the Veteran's service treatment records, identified post-service treatment records, and lay statements from the Veteran.  No additional evidence has been identified by the Veteran with regard to these disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
The Veteran seeks service connection for disabilities of the back and ankles, to include on a secondary basis to a service-connected left knee disability.  Service connection is in effect for traumatic arthritis, left knee status post injury and arthroscopy, rated 10 percent disabling.  

With regard to the claimed back disorder, service treatment records reflect that the Veteran was treated for back pain in September 1978, August 1979, June 1981, January 1984, July 1985, February and March 1986, and May 1992.  See 12/04/1998 VBMS entry, STR-Medical (#7) at 5, 7, 12, 20, 22, 27, 29, 32, 34, 35; STR-Medical (#8) at 1, 77.  An August 1982 bone scan revealed findings compatible with diffuse osteopenia.  See 12/04/1998 VBMS entry, STR-Medical (#8) at 6.  On a June 1994 Report of Medical History conducted for retirement purposes, the Veteran checked the 'No' box for 'Recurrent back pain.'  Id. at 26.  On a July 1994 Report of Medical Examination conducted for retirement purposes, the Veteran's 'spine, other musculoskeletal' was clinically evaluated as normal.  Id. at 28.  

Post-service, osteoporosis and degenerative disc disease in the lumbar spine have been diagnosed.  See 07/07/2006 VBMS entry, Medical Treatment Record-Non-Government Facility.

With regard to the claimed bilateral ankle conditions, service records do not contain any complaints or treatment related to the ankles.  No ankle problems are reported on the June 1994 Report of Medical History.  See 12/04/1998 VBMS entry, STR-Medical (#8) at 26.  On a July 1994 Report of Medical Examination conducted for retirement purposes, with regard to the 'lower extremities' only the left knee was clinically evaluated as abnormal.  Id. at 28.  

VA treatment records reflect that the problem list includes ankle enthesopathy not otherwise specified.  See 12/15/2010 VBMS entry, Medical Treatment Record-Government Facility (2006 VA OPTs) at 5.

In January 2011, the Veteran underwent a VA examination wherein x-ray examinations showed degenerative changes affecting the lumbar spine; minimal spurring at the medial and lateral malleoli involving the inferior margins of the right ankle; and, minimal spurs at the inferior margin of the medial malleolus of the left ankle.  See 01/04/2011 VBMS entry, VA Examination.  While the examiner provided a negative etiological opinion regarding these conditions, as the opinion did not consider the in-service findings/treatment and post-service diagnoses such opinion is entitled to no probative weight and further opinion was sought.  

In a September 2014 opinion, a VA examiner opined that lumbar degenerative disc disease and other noted lumbar spine conditions were less likely as not (less than 50/50 probability) caused by or a result of military service.  09/08/2014 Virtual VA entry, CAPRI.  The examiner noted that service treatment records indicate acute lumbar muscle strains without report of any injury or trauma to the back or spine.  Additionally, with each entry there is no indication of chronic continuation of this condition and no indication of a condition that would have caused any nerve root compression resulting in any sciatica or radicular symptoms.  As the Veteran has aged, the core muscular weakness, genetics and physical applications (sports, daily activities, inactivity) are the primary factors in degenerative joint disease in the lumbar spine.  He separated from service in November 1994 and the first x-rays in 1996 are without findings of degenerative disc disease or degenerative joint disease.  See 01/04/1996 VBMS entry, VA Examination at 23.  He has worked as a mechanic for several years post service.  X-rays of 2006 showed mild degenerative joint disease and osteoarthritic changes.  After review of his VA records and x-rays, the examiner felt the degree of degenerative disc disease and related stenosis was no more than would be expected for natural age progression and is not resulting from his intraservice acute lumbar muscle strains.

The examiner also opined that lumbar degenerative disc disease and other noted lumbar spine conditions were less likely as not (less than 50/50 probability) caused by or a result of left knee osteoarthritis and/or permanently aggravated by intraservice identified osteopenia; and that bilateral ankle conditions were less likely as not (less than 50/50 probability) caused by and/or permanently aggravated by intraservice identified osteopenia or the post service left knee condition.

The examiner explained that osteoarthritis occurs from "wear and tear" or a direct injury to the bony region.  Osteopenia is a metabolic bone disease that is identified on x-rays when an area of the bone appears to be less dense that what is typically found in a normal bone.  Bone density studies take radiographic samples of areas of the bony skeleton that is typically dense and compares to normal sample ranges.  If the bone areas are less dense then it is considered osteopenic and with increased severity can be considered osteoporotic.  The examiner noted that there is conflicting radiographic interpretation between the orthopedic provider and radiologist on the diagnosis of osteopenia in the service treatment record.  There is no official diagnosis of osteopenia found and further studies to confirm osteopenia or to treat osteopenia was not found in the service treatment records.  

The examiner explained further that literature indicates a correlation of osteopenia/osteoporosis and rheumatoid arthritis and/or other related inflammatory diseases.  There is an increased risk of fracture (particularly femoral neck fractures) occurring in those with a designation of osteopenia/osteoporosis.  The Veteran has no indication of having a fracture in the lumbar spine or ankles secondary to identified osteopenia.  The osteoarthritic changes in the lumbar spine would not be a result of osteopenia.  Nor does osteopenia have any impact/influence on the development and/or progression of his lumbar degenerative disc disease.  There is no objective evidence to correlate the osteopenia with the degenerative process in his lumbar spine or the ankles.

The examiner also opined that there is no objective evidence to support that his left knee caused the right or left ankle spurring.  This type of spurring is minimal and is typically seen with a sprain.

Such findings and opinions by the September 2014 VA examiner results in a finding that the Veteran's current lumbar spine and bilateral ankle disabilities did not manifest in service and are not due to or aggravated by a service-connected disability.  

The Board finds that the September 2014 VA examiner's opinions are the most probative of record as the opinions were based on a review of the evidence and a clear rationale is provided in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's service connection claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiner's opinion, the Board cannot reach a finding that the Veteran has a current lumbar spine disability or bilateral ankle disabilities that are related to service or due to or aggravated by a service-connected disability.  There are no contrary opinions of record.  

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current lumbar spine and bilateral ankle disabilities are due to service or due to or aggravated by a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical questions involved.  In light of the in-service entries, post-service diagnoses, and lay contentions of the Veteran, medical opinions were sought based on a review of the entire medical record which were negative.  The medical evidence and opinions outweigh the lay contentions of the Veteran.  

The Board notes that arthritis is a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran had treatment for his back in service.  He notes that, upon discovering that all the medics could do for him was prescribe anti-inflammatory drugs he stopped seeking treatment and simply dealt with the pain.  However, he denied low back pain in a 1994 report of medical history.  This appears to suggest that his earlier-reported symptoms resolved.  Moreover, when treated for back complaints post-service in December 2005, the Veteran reported symptoms starting a few weeks earlier when lifting a piece of metal.  He did not instead report pain continuously since service.  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between current lumbar spine and bilateral ankle disabilities, and a disease or injury in service, or a service-connected disability.  As the preponderance of the evidence is against the claims, reasonable doubt does not arise, and the claims are denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a TDIU is a dismissed.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.


REMAND

Opinions were proffered by the September 2014 VA examiner; however, such opinions did not give consideration to the in-service notations regarding the right knee and hips.  09/08/2014 Virtual VA entry, CAPRI.  

Specifically, the Veteran's service treatment records show that in March 1977 the he injured his right knee and that the assessment was chondromalacia patella versus right knee strain.  See 12/04/1998 VBMS entry, STR-Medical (#7) at 9.  An August 1982 bone scan revealed that the right knee appeared to be involved with a degenerative joint process.  See 12/04/1998 VBMS entry, STR-Medical (#8) at 6.  The January 2011 and September 2014 VA examiners did not address these findings in rendering an opinion on the etiology of the right knee degenerative joint disease.

With regard to the hips, service treatment records reflect that in June 1983 the Veteran suffered a muscle strain in the left thigh.  See 12/04/1998 VBMS entry, STR-Medical (#8) at 49.  January 2011 VA X-rays of the hips show minimal spurring bilaterally.  The January 2011 and September 2014 VA examiners did not address this finding in rendering an opinion on the etiology of the bilateral hip arthralgia.

Remand is necessary to obtain further etiological opinions regarding the right knee and hips.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the September 2014 VA examiner (or another examiner with appropriate expertise if the September 2014 VA examiner is unavailable) review the Virtual folders and respond to the following:

a)  Please state whether any disability of the right knee is at least as likely as not (50 percent or greater probability) due to service.  In formulating such opinion, the examiner must discuss and acknowledge the March 1977 record reflecting chondromalacia patella versus right knee strain and the August 1982 bone scan which revealed that the right knee appeared to be involved with a degenerative joint process.  

b)  Please state whether any disability of the right or left hip is at least as likely as not (50 percent or greater probability) due to service.  In formulating such opinion, the examiner must discuss and acknowledge the June 1983 in-service muscle strain to the left thigh.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

An examination should be scheduled only if deemed necessary by the VA examiner.

2.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


